RoseNBErry, J.
Tbe first question is, Did tbe court err in ruling that tbe issue presented by tbe pleadings and evidence was one involving tbe reformation of a written instrument and in applying to tbe case tbe rules applicable thereto ?
We think tbe issue presented was clearly one of fact and required no reformation of tbe writings made by tbe parties. Tbe consideration of written contracts may always be inquired into. Tbe sole question presented was, Did tbe $2,100 include tbe rental for tbe farm, as claimed by tbe defendant, or did tbe parties agree that tbe plaintiff should pay $2,100 for tbe personal property and an additional $800-for tbe lease ? This controversy was determined by tbe jury in favor of tbe defendant. Tbe trial court set tbe verdict aside, not because there was no evidence to sustain tbe verdict, but because there was not sufficient evidence to establish mutual mistake and therefore no ground for reformation of tbe contract, and held that tbe parties were bound by tbe recitals contained in tbe contracts as to tbe consideration and *333that therefore there was no other issue for the court or jury to determine.
The principle governing this case is stated in Jost v. Wolf, 130 Wis. 37, 43, 110 N. W. 232, as follows:
“The recital that there has been paid a consideration and what that consideration was, is merely a statement of a fact theoretically necessary to exist in order that the conveyance might take effect, but which early became practically a mere immaterial fiction by reason of the rule that, the grantor’s seal raised a conclusive presumption of a consideration sufficient to support the instrument. Hence one canfiot deny existence of some consideration in order to defeat the conveyance. To that end, however, the correctness of the recital was and is wholly immaterial, and the authorities, practically without exception, recognize that it binds no one as to its correctness, but may be proved, aliunde, to have been greater or less or different in character, as property or services instead of money, and the like, so long as it is not inconsistent with the existence of some consideration to support the conveyance.”
This was approved in Bibelhausen v. Bibelhausen, 159 Wis. 365, 150 N. W. 516. See, also, Lathrop v. Humble, 120 Wis. 331, 333, 97 N. W. 905; Mueller v. Cook, 126 Wis. 504, 509, 105 N. W. 1054.
In this case the sole dispute was as to the amount of the consideration and whether or not it had been paid. There was no attempt to set aside either the lease or the bill of sale or to deny their correctness in any particular excepting that relating to the consideration. The pleadings and evidence presented a square issue of fact which was determined by the jury in favor of the appellant. Without reciting it in full, we think there is ample evidence to sustain the verdict of the jury and that the motion of the defendant for judgment on the verdict should have been granted.
By the Gourt. — Judgment reversed, and cause remanded with directions to enter judgment on the verdict in accordance with this opinion. ■